In re Tippen, Carl; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “K”, No. 364-127K; to the Court of Appeal, First Circuit, No. CW91 1799.
Granted. Relator alleges that he filed a notice of intention to appeal within the delay for taking an appeal. If so, his filing should have been treated as a timely notice and order of appeal. Therefore, this case is remanded to the district court to determine whether relator’s allegations are true and, if so, to issue needful orders to perfect relator’s appeal. It is so ordered.